DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/10/2020 and 06/02/2020 are acknowledged by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2  the phrase "cab be" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 3  the phrase "cab be" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim  5  the phrase "cab be" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are  rejected under 35 U.S.C. 103 as being unpatentable over  Yagi et al. (US 6,281,663), hereinafter Yagi, in view of  Machine translation of  JP 2010058635, hereinafter 635’.
As to claim 1, Yagi disclose in figure 7, a  vehicle comprising [see figure below]:

    PNG
    media_image1.png
    411
    653
    media_image1.png
    Greyscale



 a power storage device [battery (4) is used as power storage device; see also Col. 3, line 42]  that is chargeable with electric power supplied from an external power supply [external power supply is shown in figure 1, element (3) as  charger; see Col. 3, lines 51-52] provided outside the vehicle;
 a cooling device  [Cooling  fan (5) is used to cool down the battery ; see Col. 3, lines 60-63] that cools the power storage device; and 
a controller [controller (2); see Col. 3, lines 50-52]  that controls a charging operation for the power storage device such that the power storage device is charged under a charging condition over a charging period from start of charging to satisfaction of a completion condition [Tmax shown in figure 8 is the maximum threshold the battery can be charged], wherein the controller sets the charging condition such that a temperature of the power storage device when the completion condition is satisfied becomes an upper limit temperature [Tmax is upper limit temperature], based on an amount of heat generation in the power storage device caused by charging and an amount of cooling of the power storage device by the cooling device [the battery temperature increase margin is determined from  battery temperature at the start of the charging and the upper limit value of the battery temperature; When the battery temperature increase , a maximum value Imax of the battery charge current can be set such that the battery temperature T does not exceed].
Yagi does not disclose explicitly, a charging condition of a constant current or a constant power, and controller sets the charging condition based on an amount of heat generation in the power storage device caused by charging and an amount of cooling of the power storage device by the cooling.
635’ discloses in figure 1, a charging condition of a constant current or a constant power [see page 4, ¶11], and controller sets the charging condition based on an amount of heat generation in the power storage device caused by charging and an amount of cooling of the power storage device by the cooling device [the battery charging process is controlled by the battery temperature, charging current and cooling device; the relationship between the battery temperature and the charging current value establishes a map; the cooling device cools the battery when the temperature estimated by the map is equal to higher during charging; see Abstract, and also page 2, paragraphs 9-11 and page 3, paragraphs 6-7 ].
  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use battery cooling device, temperature and constant charging in Yagi’s apparatus as taught by 635’ in order to provide a battery cooling device capable of performing battery cooling control during charging by estimating the battery temperature, and to protect battery deterioration  due to overheating.  
            As to claim 2, Yagi discloses in figures 5-7,  wherein the controller sets the charging condition to be smaller than a maximum current corresponding to a maximum power [noted that the charging power is maximum current]  that can be output from the external power supply, and to be larger than a suppressing current that suppresses a rise in temperature of the power storage device by balancing the amount of heat generation in the power storage device with the amount of cooling of the power storage device.
As to claim 3, Yagi discloses in figures 5-7, wherein the controller sets the charging condition to be smaller than a maximum power that can be output from the external power supply, and to be larger than a suppressing power that suppresses a rise in temperature of the power storage device by balancing the amount of heat generation in the power storage device with the amount of cooling of the power storage device.
           As to claim 5, Yagi discloses in figure 4, wherein the vehicle has a plurality of charging modes that can be selected by a user of the vehicle, and the controller changes the upper limit temperature in accordance with a charging mode selected by the user [plural charging modes such as “Rapid charge”, “normal charge” and  “timer charge” disclosed; see Col. 3, lines 26-30].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yagi, in view of  635’, and in view of Takeo et al. (US 5,555,737), hereinafter Takeo.
           As to Claim 4,  Yagi discloses a fan used in the vehicle compartment to cool down the battery and  it is implicit that the cabin also cooled by the fan when the battery is not overheated  
           Neither Yagi  nor 635’ discloses explicitly,  wherein the cooling device performs an air-conditioning operation for a vehicle cabin of the vehicle, in addition to cooling of the power storage device, and the controller calculates the amount of cooling of the power storage device to be larger, thereby setting the constant current or the constant power to be larger, when the air-conditioning operation by the cooling device is not performed than when the air-conditioning operation by the cooling device is performed.
             Takeo discloses in figure 1,  wherein the cooling device performs an air-conditioning operation for a vehicle cabin of the vehicle, in addition to cooling of the power storage device, and the controller calculates the amount of cooling of the power storage device to be larger, thereby setting the constant current or the constant power to be larger, when the air-conditioning operation by the cooling device is not performed than when the air-conditioning operation by the cooling device is performed [see Abstract, and Col. 1, lines 49-67;  when the battery is not warm the cooling system cool down the cabin].
	It would have been obvious to a person having ordinary skill in the art to use the fan or the cooling  system of  Yagi and modified to cool down the cabin as taught by Takeo in order to make sure that the battery is operating in desired environment, and prolong battery life. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430. The examiner can normally be reached M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859